FILED
                            NOT FOR PUBLICATION                             MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AL PIERRO,                                       No. 10-70074

               Petitioner - Appellant,           Tax Ct. No. 18809-07

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                           Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Al Pierro appeals pro se from the Tax Court’s decision upholding the

Commissioner of Internal Revenue’s determination of a deficiency and additions to

tax for tax year 2002. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the Tax Court’s legal conclusions, and for clear error its factual

findings. Hardy v. Comm’r, 181 F.3d 1002, 1004 (9th Cir. 1999). We affirm.

      The Tax Court properly upheld the Commissioner’s tax determination

because the evidence at trial established that $12,500 was paid to the Internal

Revenue Service (“IRS”) on Pierro’s behalf in 2002, but he did not file a tax return

for that year or pay the taxes due on that amount. See Old Colony Trust Co. v.

Comm’r, 279 U.S. 716, 729 (1929) (payments made directly to IRS on taxpayer’s

behalf constitute taxable income to the taxpayer); see also 26 U.S.C. § 6651(a)(1),

(a)(2) (providing for additions to tax where taxpayer fails, without reasonable

cause, timely to file a tax return or to pay the taxes due).

      Pierro’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                     10-70074